Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is divisional of 16/439,912, issued as US Patent 10,920,205, which is a divisional of 16/012,906, issued as US 10,358,635, which is a divisional of 15/310,128, issued as US Patent 10,023,852, which is a 371 of PCT/EP2015/061509.
The amendment filed on July 30, 2019 has been entered.  
Claims 1-11 and 13-18 are pending.

Election/Restrictions
Applicant's election with traverse of Group I with a species election of SEQ ID NO:3 as the parent lipase and the P96Y amino acid substitution in the reply filed on November 17, 2021 and April 7, 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 links the invention of Groups II, III, and IV and has requested that upon allowance of the linking claim, the restriction requirement as to the linked inventions should be withdrawn and all claims within the linked inventions should be examined in the instant application. This is not found persuasive because there is no linking claim in the instant application according to MPEP 809. A restriction among Inventions I-IV, directed to distinct inventions, was issued in the Restriction Requirement mailed on August 30, 2021.  The propriety of the restriction requirement will be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) will be considered for rejoinder. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021 and April 7, 2022.
The elected species, variant of SEQ ID NO:3, wherein said variant consists of the P96Y amino acid substitution or P96X, is free of the prior art.  Therefore, examination has been extended to subsequent species, variant of SEQ ID NO:3, wherein said variant consists of the S83A amino acid substitution, which is disclosed in the prior art. See the rejections under 102 below.  Therefore, search and examination has not been extended to any subsequent species.

Claim for Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/310,128, filed on November 10, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the claims are drawn to a genus of polypeptides having at least 75-80% sequence identity to SEQ ID NO:3, including any or all recombinants, variants and mutants thereof, not comprising a Pro residue at position 96 and/or a Ser residue at position 83, and having the properties recited in claims 4-8.
With the aid of a computer, one of skill in the art could identify all of the polypeptides having 75-80% sequence identity to SEQ ID NO:3.  However, there is no teaching regarding which 20-25% of the amino acids can vary from ID NO:3 and still result in a protein that retains lipase activity and having the properties recited in claims 4-8.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for lipase activity and the properties recited in claims 4-8, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed proteins having lipase activity and having the properties recited in claims 4-8.  As of the filing date, there was no known or disclosed correlation between a structure other than lipase variant of SEQ ID NO:3, wherein the variant consists of a P96Y and/or S83A substitution or S83X and having the properties recited in claims 4-8.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there is not general knowledge in the art about lipase/thermostability activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the above lipase variant as representative of other proteins having lipase activity  and having the properties recited in claims 4-8.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1-8 and 11.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borch (US 7,465,570 – form PTO-1449).
Borchdiscloses lipase variants of fungal lipases, including Rhizomucor miehei lipase (abstract, Figure 1, and Column 2, lines 19-25).  The Rhizomucor miehei lipase disclosed in Figure 1 (SEQ ID NO:5) of Borch has 100% sequence identity to the Rhizomucor miehei lipase of SEQ ID NO:3 of the instant application, see the sequence alignment below.  Regarding claim 1, Borch discloses a lipase variant having an amino acid substitution at the position corresponding to 83 or 83A of the Rhizomucor miehei lipase (Column 2, lines 31-33).  Regarding claim 2, the Rhizomucor miehei lipase variant of Borch has an 83A substitution (Column 2, lines 31-33).    Regarding claim 3, the Rhizomucor miehei lipase variant of Borch has at least 80% sequence identity to SEQ ID NO:3 of the instant application (Figure 1 and see the sequence alignment below).    Regarding claim 8, the Rhizomucor miehei lipase variant of Borch has one amino acid substitution.  Regarding claim 11, Borch discloses a composition comprising the Rhizomucor miehei lipase variant (Column 3, line 62 through Column 4, line 56).  Regarding claims 4-7, Examiner takes the position that the Rhizomucor miehei lipase variant of Borch having the 83A substitution inherently possesses the same material structure and functional characteristics as the lipase variant of the instant application since (1) both parent lipases are isolated from the same source, Rhizomucor miehei, (2) both lipase variants have the same amino acid substitutuion, S83A, (3) both lipase variants have identical structure, and (4) the Office does not have facilities for examining and comparing applicant's lipase variant with the lipase variant of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the lipase variant of the prior art does not possess the same material structure and functional characteristics of the claimed lipase variant).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Figzgerald et al., 205 USPQ 594. Therefore, the reference of Borch anticipates claims 1-8 and 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,023,852 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-8 and 11 of the instant application and claims 1-19 of the reference patent are both directed to a variant having at least 90% sequence identity to SEQ ID NO:3.  The lipase of SEQ ID NO:3 of the instant application and the lipase of SEQ ID NO:3 of the reference patent are identical.
Regarding claims 1-3 and 8 of the instant application, claims 1 and 18 of the reference patent recite a lipase variant having at least 90% sequence identity to SEQ ID NO:3 and having an P96Y amino acid substitution, anticipating claims 1-3 and 8 of the instant application.  Regarding claim 4 of the instant application, claim 4 of the reference patent recites that the lipase variant has an improved property relative to the lipase of SEQ ID NO:3 measure as an Improvement Factor (IF) that is greater than 1.0, wherein the improved properties are selected from thermostability, thermostability in determent, hydrolytic activity in detergent, and stability in detergent, anticipating claim 4 of the instant application. Regarding claim 5 of the instant application, claim 5 of the reference patent recite that the IF is greater than 1.0 in at least one of the assays selected from thermostability, thermostability in determent, hydrolytic activity in detergent, and stability in deterge, anticipating claim 5 of the instant application.  Regarding claims 6-7 of the instant application, claim 7 of the reference patent recites that the IF is at least 1.5, anticipating claims 6-7 of the instant application.  Regarding claim 11 of the instant application, claim 10 of the reference patent recites a composition comprising the lipase variant, anticipating claim 11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  


Claims 1-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,358,635 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-8 and 11 of the instant application and claims 1-14 of the reference patent are both directed to a variant having at least 90% sequence identity to SEQ ID NO:3.The lipase of SEQ ID NO:3 of the instant application and the lipase of SEQ ID NO:3 of the reference patent are identical.
Regarding claims 1-3 and 8 of the instant application, claims 1 and 13 of the reference patent recite a lipase variant having at least 90% sequence identity to SEQ ID NO:3 and having an P96Y amino acid substitution, anticipating claims 1-3 and 8 of the instant application.  Regarding claim 4 of the instant application, claim 4 of the reference patent recites that the lipase variant has an improved property relative to the lipase of SEQ ID NO:3 measure as an Improvement Factor (IF) that is greater than 1.0, wherein the improved properties are selected from thermostability, thermostability in determent, hydrolytic activity in detergent, and stability in detergent, anticipating claim 4 of the instant application. Regarding claim 5 of the instant application, claim 5 of the reference patent recite that the IF is greater than 1.0 in at least one of the assays selected from thermostability, thermostability in determent, hydrolytic activity in detergent, and stability in deterge, anticipating claim 5 of the instant application.  Regarding claims 6-7 of the instant application, claim 7 of the reference patent recites that the IF is at least 1.5, anticipating claims 6-7 of the instant application.  Regarding claim 11 of the instant application, claim 10 of the reference patent recites a composition comprising the lipase variant, anticipating claim 11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 1-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,920,205(reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-8 and 11 of the instant application and claims 1-15 of the reference patent are both directed to a variant having at least 90% sequence identity to SEQ ID NO:3.The lipase of SEQ ID NO:3 of the instant application and the lipase of SEQ ID NO:3 of the reference patent are identical.
Regarding claims 1-3 and 8 of the instant application, claims 1 and 15 of the reference patent recite a lipase variant having at least 90% sequence identity to SEQ ID NO:3 and having an P96Y amino acid substitution, anticipating claims 1-3 and 8 of the instant application.  Regarding claim 4 of the instant application, claim 4 of the reference patent recites that the lipase variant has an improved property relative to the lipase of SEQ ID NO:3 measure as an Improvement Factor (IF) that is greater than 1.0, wherein the improved properties are selected from thermostability, thermostability in determent, hydrolytic activity in detergent, and stability in detergent, anticipating claim 4 of the instant application. Regarding claim 5 of the instant application, claim 5 of the reference patent recite that the IF is greater than 1.0 in at least one of the assays selected from thermostability, thermostability in determent, hydrolytic activity in detergent, and stability in deterge, anticipating claim 5 of the instant application.  Regarding claims 6-7 of the instant application, claim 7 of the reference patent recites that the IF is at least 1.5, anticipating claims 6-7 of the instant application.  Regarding claim 11 of the instant application, claim 10 of the reference patent recites a composition comprising the lipase variant, anticipating claim 11 of the instant application.
Therefore, the conflicting claims are not patentably distinct from each other.  


Conclusion

	Claims 1-11 and 13-18 are pending.

	Claims 9-10 and 13-18 are withdrawn.

	Claims 1-8 and 11 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652    


Sequence alignment between the lipase of SEQ ID NO:3 of the instant application and the lipase of SEQ ID NO:5 of Borch.

US-10-556-511-5
; Sequence 5, Application US/10556511
; Patent No. 7465570
; GENERAL INFORMATION:
;  APPLICANT: Borch, Kim
;  APPLICANT:  Erlandsen, Luise
;  APPLICANT:  Vind, Jesper
;  APPLICANT:  Svendsen, Allan
;  APPLICANT:  Jorgensen, Christel
;  TITLE OF INVENTION: Lipolytic enzyme variants
;  FILE REFERENCE: 10470-204-US
;  CURRENT APPLICATION NUMBER: US/10/556,511
;  CURRENT FILING DATE:  2005-11-09
;  NUMBER OF SEQ ID NOS: 15
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 5
;   LENGTH: 269
;   TYPE: PRT
;   ORGANISM: Rhizomucor miehei
US-10-556-511-5

  Query Match             100.0%;  Score 1424;  DB 4;  Length 269;
  Best Local Similarity   100.0%;  
  Matches  269;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SIDGGIRAATSQEINELTYYTTLSANSYCRTVIPGATWDCIHCDATEDLKIIKTWSTLIY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SIDGGIRAATSQEINELTYYTTLSANSYCRTVIPGATWDCIHCDATEDLKIIKTWSTLIY 60

Qy         61 DTNAMVARGDSEKTIYIVFRGSSSIRNWIADLTFVPVSYPPVSGTKVHKGFLDSYGEVQN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTNAMVARGDSEKTIYIVFRGSSSIRNWIADLTFVPVSYPPVSGTKVHKGFLDSYGEVQN 120

Qy        121 ELVATVLDQFKQYPSYKVAVTGHSLGGATALLCALDLYQREEGLSSSNLFLYTQGQPRVG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ELVATVLDQFKQYPSYKVAVTGHSLGGATALLCALDLYQREEGLSSSNLFLYTQGQPRVG 180

Qy        181 DPAFANYVVSTGIPYRRTVNERDIVPHLPPAAFGFLHAGEEYWITDNSPETVQVCTSDLE 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DPAFANYVVSTGIPYRRTVNERDIVPHLPPAAFGFLHAGEEYWITDNSPETVQVCTSDLE 240

Qy        241 TSDCSNSIVPFTSVLDHLSYFGINTGLCT 269
              |||||||||||||||||||||||||||||
Db        241 TSDCSNSIVPFTSVLDHLSYFGINTGLCT 269